In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                     No. 07-16-00107-CV


                   KRISTEN DOUGHERTY, AN INDIVIDUAL AND
                  HEATHER RHOAD, AN INDIVIDUAL, APPELLANTS

                                             V.

                MICHAEL C. FISHER, A/K/A MIKE FISHER, A MARRIED
                  MAN, D/B/A 6TH STREET MASSACRE, APPELLEE

                             On Appeal from the 47th District Court
                                     Randall County, Texas
                 Trial Court No. 69,260-A, Honorable Dan L. Schaap, Presiding

                                   September 11, 2018

                                MEMORANDUM OPINION
                      Before CAMPBELL and PIRTLE and PARKER, JJ.


       Appellants Kristen Dougherty and Heather Rhoad, appearing pro se, filed a joint

notice of appeal challenging a temporary injunction ordered by the trial court. TEX. CIV.

PRAC. & REM. CODE ANN. § 51.014(a)(4) (West Supp. 2017). Dougherty and Rhoad filed

a joint appellate brief and appellee Michael C. Fisher responded. Dougherty and Rhoad

also joined in a reply brief.
       After briefing but before submission the Court received notice that Dougherty was

in bankruptcy. TEX. R. APP. P. 8.1. This appeal was accordingly suspended. TEX. R.

APP. P. 8.2. On July 3, 2018, on Dougherty’s motion, we reinstated the appeal. TEX. R.

APP. P. 8.3(a). The Court ordered Dougherty, Rhoad, and Fisher to file supplemental

briefs and if necessary to supplement the appellate record. The supplemental brief of

Dougherty and Rhoad was due for filing by August 6, 2018.


       Dougherty and Rhoad did not file a supplemental brief nor did they request

additional time for filing. By letter of August 20, the Court ordered Dougherty and Rhoad

to file their supplemental brief by August 30 or the appeal would be dismissed without

further notice.


       Dougherty and Rhoad have not filed a supplemental brief nor have they requested

additional time to file. Because of appellants Dougherty and Rhoad’s failure to comply

with a Court order, the appeal is dismissed. TEX. R. APP. P. 42.3(c).


                                                       Per Curiam




                                            2